Name: Decision No 3/95 of the EC-EFTA Joint Committee on Common Transit of 26 October 1995 implementing Article 34 B (2) of Appendix II of the Convention of 20 May 1987 on a common transit procedure
 Type: Decision
 Subject Matter: tariff policy;  organisation of transport
 Date Published: 1996-05-14

 Avis juridique important|21996D0514(03)Decision No 3/95 of the EC-EFTA Joint Committee on Common Transit of 26 October 1995 implementing Article 34 B (2) of Appendix II of the Convention of 20 May 1987 on a common transit procedure Official Journal L 117 , 14/05/1996 P. 0015 - 0016DECISION No 3/95 OF THE EC-EFTA JOINT COMMITTEE ON COMMON TRANSIT of 26 October 1995 implementing Article 34 B (2) of Appendix II of the Convention of 20 May 1987 on a common transit procedure (96/308/EC)THE JOINT COMMITTEE,Having regard to the Convention of 20 May 1987 on a common transit procedure (1), and in particular, Article 34 (B) (2) and (5) of Appendix II (2) thereto,Whereas Appendix II contains, inter alia, specific provisions on guarantees;Whereas it is necessary that the Contracting Parties take appropriate measures in respect of certain goods where the common transit procedure presents increased risks of fraud because of the excessive increase in the number of cases of non-presentation of certain goods at offices of destination;Whereas it is necessary for the application of Article 34 (B) (2) of the said Appendix to agree upon those goods for which the T1 transit procedure presents increased risk of fraud;Whereas under the provisions of Article 34 (B) (5) of the said Appendix it is necessary that at least once a year, the Joint Committee determines whether or not to maintain the measures taken under paragraph 2 of the said Article;Whereas it is necessary to add sugar falling under code 17.01 of the harmonized system to the list of goods for which the T1 transit procedure presents increased risk of fraud,HAS DECIDED AS FOLLOWS:Article 1 The measures taken by the Decision No 2/94 of the EC-EFTA Joint Committee on 'Common Transit` dated 8 December 1994 are maintained.Article 2 The Annex to the Decision referred to in Article 1 is replaced by the Annex to this Decision.Article 3 This Decision shall enter into force on 1 January 1996.Done at Interlaken, 26 October 1995.For the Joint CommitteeThe ChairmanR. DIETRICH(1) OJ No L 226, 13. 8. 1987, p. 2.(2) OJ No L 371, 31. 12. 1994, p. 6.ANNEX List of goods to which Article 34 B (2) of Appendix II of the Convention of 20 May 1987 applies >TABLE>